DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20, directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 15-20.


Allowable Subject Matter
Claims 1, 2, 4, 7-9, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-4 (labeled pages 12-14) in the Applicant Arguments/Remarks Made in an Amendment filed 12/30/21, the Response to Election/Restriction filed 8/10/21, the Examiner’s Amendment noted above, the allowable subject matter section in the prior office action filed 10/5/21, and the claim language below.
Claim 1 recites a low voltage charging control and protection circuit for an electronic cigarette, comprising: an extended charging circuit configured to charge a battery of the electronic cigarette at a first voltage; a charging integrated circuit configured to charge the battery of the electronic cigarette at a second voltage, wherein the first voltage is lower than the second voltage; and a microcontroller configured to control the extended charging circuit and the charging integrated circuit to alternately charge the battery of the electronic cigarette based on a high or low level of a voltage of the battery, wherein the extended charging circuit and the charging integrated circuit are structurally integrally configured, wherein in functions, except for the microcontroller, a circuit portion configured to charge the battery of the electronic cigarette at the first voltage is a portion of the extended charging circuit, and a circuit portion configured to charge the battery of the electronic cigarette at the second voltage is a portion of the charging integrated circuit, and wherein the low voltage charging control and protection circuit further comprises: a power source port configured to connect with an input port of the charging integrated circuit, and connect with the microcontroller through a voltage regulator module, wherein the microcontroller is connected with an enabling pin of the charging integrated circuit, and the enabling pin of the charging integrated circuit is connected with the ground through a pull-down resistor; a first transistor including a first base, a first 
Claim 8 recites an electronic cigarette, comprising: an atomizer; an E-liquid storage tank; a battery; and a control assembly, wherein the battery is connected with the control assembly, the control assembly is connected with the atomizer, and the E-liquid storage tank is configured 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.P./Examiner, Art Unit 2859                  

/EDWARD TSO/Primary Examiner, Art Unit 2859